UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-09005 Name of Registrant: Vanguard Massachusetts Tax-Exempt Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: November 30, 2016 – May 31, 2017 Item 1: Reports to Shareholders Semiannual Report | May 31, 2017 Vanguard Massachusetts Tax-Exempt Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 2 Advisor’s Report. 6 Fund Profile. 9 Performance Summary. 10 Financial Statements. 11 About Your Fund’s Expenses. 35 Trustees Approve Advisory Arrangement. 37 Glossary. 39 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • For the six months ended May 31, 2017, Vanguard Massachusetts Tax-Exempt Fund returned 5.33%, as did its benchmark index. The average return of its peer funds was 3.82%. • The fund’s capital return was 3.77% and its return from interest income was 1.56%. • Municipal bond prices slumped in the wake of the U.S. presidential election but later regained some ground. • Investor appetite for yield led to tighter overall credit spreads. As spreads narrowed, the fund received a boost from its overweight allocation to lower-rated investment-grade bonds. • The fund also benefited from greater exposure to longer-dated bonds than the benchmark and peers. Total Returns: Six Months Ended May 31, 2017 Taxable- 30-Day SEC Equivalent Income Capital Total Yield Yield Return Return Returns Vanguard Massachusetts Tax-Exempt Fund 2.34% 4.36% 1.56% 3.77% 5.33% Bloomberg Barclays MA Municipal Bond Index 5.33 Massachusetts Municipal Debt Funds Average 3.82 Massachusetts Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Massachusetts Tax-Exempt Fund 0.15% 1.03% The fund expense ratio shown is from the prospectus dated March 28, 2017, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2017, the fund’s annualized expense ratio was 0.15%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2016. Peer group: Massachusetts Municipal Debt Funds. 1 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, At the end of May, we completed the latest round of expense ratio changes for our U.S.-based funds. The estimated savings for our investors during the six-month period was more than $300 million across our fund lineup—another record for us. 1 That’s a remarkable amount, but it’s also business as usual here at Vanguard. After all, we’ve been cutting costs for investors for more than 40 years. Indeed, we’ve become so synonymous with driving down costs that when other investment companies lower their fees, the financial press often refers to it as the “Vanguard effect.” To be sure, high costs persist in some areas of the industry. But the good news is, our 40-year campaign to lower costs seems to be approaching its mathematical limits, with some fund expenses now near zero not just at Vanguard but at other investment companies as well. What makes investors successful? While we’ll continue our drive for cost efficiency, we’ll also keep vigorously promoting our three other linchpin investment principles: • Goals. Create clear, appropriate investment goals. • Balance. Develop a suitable asset allocation using broadly diversified funds. 1 This figure represents cumulative net savings from expense ratio changes for all Vanguard fund share classes announced from December 2016 through May 2017. The estimated savings is the difference between prior and current expense ratios multiplied by average assets under management (AUM). Average AUM is based on averaging one month’s daily average assets over the 12 months of each fund’s fiscal year. 2 • Discipline. Maintain perspective and long-term discipline. Today, these tenets are more relevant than ever. They’re essential elements of our Personal Advisor Services recommendations, the model portfolios we develop for financial advisors, and our target-date funds. We’re convinced that as investors increasingly adopt low-cost portfolios, focusing on goals, balance, and discipline could make the difference between achieving financial objectives and falling short. Of course, there’s nothing new about our philosophy. And it seems simple enough. But unfortunately, we all have built-in behavioral biases that can make it hard to stick to the plan. We might, for example, allow natural inertia to keep us from rebalancing our portfolios to control risk, or we may become too wedded to an opinion or approach. Lessons from the last crisis Although it can be difficult at times to follow proven investing principles, it’s not impossible, even under the most challenging circumstances. During the financial crisis of 2008–2009, various media outlets asked me whether our investors were pulling out of the Market Barometer Total Returns Periods Ended May 31, 2017 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 10.55% 17.48% 15.37% Russell 2000 Index (Small-caps) 4.33 20.36 14.04 Russell 3000 Index (Broad U.S. market) 10.06 17.69 15.26 FTSE All-World ex US Index (International) 16.80 18.45 8.86 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.52% 1.58% 2.24% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) 5.16 1.46 3.31 Citigroup Three-Month U.S. Treasury Bill Index 0.26 0.41 0.12 CPI Consumer Price Index 1.40% 1.87% 1.27% 3 market and running for the hills. In actuality, we didn’t see that at Vanguard. Our clients were certainly nervous, and they contacted us more often. But for the most part, they didn’t engage in the excessive, panicked trading that can be so destructive to building wealth. Those who relied on financial advisors who follow our philosophy were wisely counseled to stay the course. The accompanying chart shows the importance of patience and discipline. Investors who maintained a 60% stock/ 40% bond mix through the bear market were amply rewarded afterward, while those who fled stocks when they hit bottom were left far behind. It’s not different this time Today, nearly a decade after the global financial crisis, the world seems very different. Market indexes recently hit a series of all-time highs. With the wind at their backs and the increasing availability of low-cost funds, investors may be tempted to ask, “What could go wrong?” The answer is, “A lot.” Performance chasing and market-timing won’t be any more effective with low-cost funds than they are with high-cost funds. Reacting to volatility can hurt returns Investors who kept a balanced portfolio through the 2008–2009 crash were rewarded Notes: On October 31, 2007, close to the equity market’s peak, the value of a hypothetical 60/40 portfolio is set at 100. Subsequent returns are calculated relative to this starting value of 100. It is assumed that all dividends and income are reinvested in the components of the indexes. The initial allocation for the portfolios was 42% U.S. stocks, 18% international stocks, and 40% U.S. bonds. The rebalanced portfolio is returned to this allocation every month-end. Returns for the U.S. stock allocation are based on the MSCI US Broad Market Index. Returns for the international stock allocation are based on the MSCI All Country World Index ex USA. Returns for the bond allocation are based on the Bloomberg Barclays U.S. Aggregate Bond Index. Returns for the cash allocation are based on the Citigroup 3-Month U.S. Treasury Bill Index. Sources: V anguard, using data provided by Thomson Reuters Datastream. 4 Whether markets are sunny or stormy, investors need to stick to their investment plans, maintain balanced and diversified portfolios, and think long-term. We strive to help investors follow the principles that lead to enduring success. I’d like to think that will be the real “Vanguard effect.” As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 14, 2017 5 Advisor’s Report For the six months ended May 31, 2017, Vanguard Massachusetts Tax-Exempt Fund returned 5.33%, matching its benchmark, the Bloomberg Barclays Massachusetts Municipal Bond Index, and surpassing the 3.82% average return of its peer funds. Both price appreciation and interest income contributed solidly to the results. The fund’s capital return was 3.77% and its return from interest income was 1.56%. Municipal bond yields crept a bit higher over the period. The fund’s 30-day SEC yield inched to 2.34% from 2.31% six months earlier. Please note: The fund is permitted to invest in bonds whose income is subject to the alternative minimum tax (AMT). However, as of the end of the period, it did not own any AMT bonds. The investment environment During the period, the Federal Reserve increased interest rates twice; the second move, in March, put the federal funds rate at 0.75%–1.00% and marked just the third time the Fed had raised rates since the financial crisis. (After the period, in June, the Fed raised rates again.) The Fed’s decisions signaled a normalization of monetary policy and came as the U.S. economy posted mostly positive results. In May, unemployment hit 4.3%, its lowest level since 2001. Wages ticked up and some commodities posted price increases, pushing inflation closer to the Fed’s 2% target. In Massachusetts, the unemployment rate increased from 3.1% to 3.9% over the period but still remained below the national average. The commonwealth’s Yields of Municipal Securities (AAA-Rated General Obligation Issues) November 30, May 31, Maturity 2016 2017 2 years 1.16% 0.89% 5 years 1.85 1.22 10 years 2.52 1.90 30 years 3.26 2.74 Source: Vanguard. 6 economy over the period has lagged that of the United States as a whole, according to a gauge of current economic conditions published monthly by the Federal Reserve Bank of Philadelphia. The bank’s index for Massachusetts declined about 1% between November 2016 and April 2017, while at the national level it rose slightly more than 1%. However, Massachusetts’ economy has outpaced the nation’s in the years since the financial crisis. From its low point in 2009 through April 2017, the bank’s index for Massachusetts climbed about 40%, compared with an increase of about 24% for the U.S. index. (Each state’s index incorporates data on nonfarm payroll employment, the jobless rate, average hours worked in manufacturing, and inflation-adjusted wage and salary payments.) The Massachusetts economy remains fundamentally strong, and is bolstered by large education, health care, finance, and technology sectors. Massachusetts’ population has grown over 3% between 2010 and 2016. The population enjoys a highly educated workforce and wealth and income levels that are among the highest in the nation. Despite the strong economy and year-over-year revenue growth of over 1% in the fiscal year through April 30, tax collections have underperformed estimates, a trend seen in many states nationwide. After mid-year budget cuts were implemented in December 2016 to balance the fiscal-year budget as a result of lower-than-expected revenues, revenues continued to underperform in the following months, leaving a projected gap of over $400 million on a $39 billion budget as of the end of May. The state is reducing revenue projections for fiscal year 2018 based on results from fiscal 2017. While Governor Baker is generally opposed to tax increases, the legislature is expected to place a ballot initiative before voters in November 2018 to add language to the state constitution creating a surtax on incomes over $1 million. If implemented, the surtax is expected to generate an additional $2 billion in annual collections. Massachusetts’ credit ratings from Moody’s, Fitch, and Standard & Poor’s remained unchanged during the fund’s reporting period ended May 31—Aa1 with a stable outlook from Moody’s, AA+ with a stable outlook from Fitch, and AA+ with a negative outlook from S&P. In June, however, S&P downgraded Massachusetts debt to AA. Management of the fund We strive to add value through a diversified mix of strategies that include duration, yield-curve positioning, credit-quality decisions, and security selection. Vanguard’s experienced team of credit analysts perform objective, independent analyses of bonds owned by the fund. Our investment process relies on robust risk management that monitors the positioning of the fund. 7 The fund’s A-rated and Baa-rated bonds and its bonds with maturities of 10–20 years and 20–30 years boosted its performance compared with its benchmark index. Weaker results among general obligation state holdings were somewhat offset by our stronger university revenue and hospital revenue issues. A look ahead Absent an unexpected external shock, the U.S. economy looks set to continue its steady growth, with real GDP likely to be around 2% in 2017, or perhaps closer to 2.5% if implementation of the Trump administration’s agenda has a positive effect on the economy. While job growth may slow given the tightening we’ve seen in the labor market, competition for labor could increase the pace of annual wage increases. That should provide some support to inflation in the short term, but not so much that it would significantly overshoot the central bank’s 2% target. We’re encouraged by the Fed’s decision to continue normalizing rates, which have been near zero since 2009. By year end, the federal funds rate could increase to 1.25%–1.5% and we might see the Fed begin to reduce its balance sheet; in any case, we think the Fed will maintain its gradual, “dovish” policy approach given the structural anti-inflationary forces still at work in the global economy. If growth and inflation remain modest, the cost of borrowing shouldn’t get out of hand, especially if yields in the United States remain attractive compared with those in other developed economies. International demand should help cap U.S. bond yields. Although the pro-business, pro-growth agenda of the new administration could give the economy a boost, it remains to be seen what will get passed into law and what the financial markets’ reaction will be. Needless to say, we will closely monitor developments that could cloud the outlook for munis, such as changes to the marginal tax rates for individuals and corporations, a cap on the level of tax exemption for munis, and increased muni issuance if infrastructure spending ramps up significantly. Although we may see more volatility in 2017, we expect munis to continue to offer relative stability and a steady stream of income. And whatever the markets may bring, our experienced team of portfolio managers, traders, and credit analysts will continue to seek opportunities to produce competitive returns. Christopher W. Alwine, CFA, Principal, Head of Municipal Group Mathew M. Kiselak, Principal, Portfolio Manager, Head of Municipal Bond Desk Vanguard Fixed Income Group June 16, 2017 8 Massachusetts Tax-Exempt Fund Fund Profile As of May 31, 2017 Financial Attributes Bloomberg Barclays Bloomberg MA Barclays Municipal Municipal Bond Bond Fund Index Index Number of Bonds 403 1,896 50,785 Yield to Maturity (before expenses) 2.3% 2.0% 2.1% Average Coupon 4.7% 4.8% 4.8% Average Duration 7.1 years 6.6 years 6.2 years Average Stated Maturity 16.8 years 12.8 years 12.9 years Ticker Symbol VMATX — — Expense Ratio 1 0.15% — — 30-Day SEC Yield 2.34% — — Short-Term Reserves 3.3% — — Volatility Measures Bloomberg Bloomberg Barclays MA Barclays Municipal Municipal Bond Index Bond Index R-Squared 0.98 0.98 Beta 1.10 1.18 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Stated Maturity (% of portfolio) Under 1 Year 3.9% 1 - 3 Years 3.2 3 - 5 Years 3.3 5 - 10 Years 7.7 10 - 20 Years 43.8 20 - 30 Years 35.2 Over 30 Years 2.9 Distribution by Credit Quality (% of portfolio) AAA 15.8% AA 60.9 A 13.2 BBB 10.0 Not Rated 0.1 Credit-quality ratings are obtained from Moody's and S&P, and the higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratio shown is from the prospectus dated March 28, 2017, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2017, the annualized expense ratio was 0.15%. 9 Massachusetts Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): November 30, 2006, Through May 31, 2017 Bloomberg Barclays MA Municipal Bond Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2007 4.18% -2.03% 2.15% 3.27% 2008 4.00 -6.72 -2.72 -1.30 2009 4.42 7.94 12.36 13.60 2010 3.80 -0.39 3.41 3.96 2011 3.76 2.56 6.32 6.41 2012 3.49 6.92 10.41 9.57 2013 3.02 -7.73 -4.71 -3.52 2014 3.48 5.84 9.32 7.72 2015 3.15 0.62 3.77 3.14 2016 2.85 -3.53 -0.68 -0.82 2017 1.56 3.77 5.33 5.33 Note: For 2017, performance data reflect the six months ended May 31, 2017. Average Annual Total Returns: Periods Ended March 31, 2017 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Massachusetts Tax-Exempt Fund 12/9/1998 -0.65% 3.29% 3.58% 0.50% 4.08% See Financial Highlights for dividend and capital gains information. 10 Massachusetts Tax-Exempt Fund Financial Statements (unaudited) Statement of Net Assets As of May 31, 2017 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.2%) Massachusetts (98.9%) Boston MA GO 5.000% 2/1/24 2,345 2,733 Boston MA GO 5.000% 3/1/24 3,000 3,608 Boston MA GO 5.000% 4/1/28 1,940 2,359 Boston MA Housing Authority Revenue 5.000% 4/1/23 (4) 2,000 2,066 Boston MA Housing Authority Revenue 5.000% 4/1/25 (4) 5,440 5,617 Boston MA Water & Sewer Commission Revenue 5.000% 5/1/19 (Prere.) 3,725 4,010 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/19 (Prere.) 1,000 1,095 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/20 1,550 1,757 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 750 876 Cambridge MA GO 5.000% 1/1/23 850 990 Cambridge MA GO 4.000% 1/1/26 1,600 1,856 Cambridge MA GO 4.000% 1/1/27 1,000 1,149 Essex MA North Shore Agricultural & Technical School District GO 4.000% 6/1/39 2,810 2,953 Holyoke MA GO 5.000% 9/1/30 1,690 1,927 Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/31 2,285 2,961 Massachusetts Bay Transportation Authority Assessment Revenue 4.000% 7/1/37 5,000 5,248 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/41 7,430 8,487 Massachusetts Bay Transportation Authority General Transportation Revenue VRDO 0.710% 6/7/17 900 900 Massachusetts Bay Transportation Authority Sales Tax Revenue 0.000% 7/1/17 (Prere.) 1,020 578 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/17 (ETM) 75 75 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/22 3,500 4,179 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/23 4,000 4,825 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/23 2,825 3,451 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/27 5,950 7,449 Massachusetts Bay Transportation Authority Sales Tax Revenue 4.000% 7/1/32 2,870 3,100 11 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/32 2,900 3,769 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 2,000 2,607 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 10,000 13,033 Massachusetts Bay Transportation Authority Sales Tax Revenue 4.000% 7/1/35 1,980 2,107 Massachusetts Bay Transportation Authority Sales Tax Revenue 4.000% 7/1/35 3,000 3,192 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/35 2,145 2,359 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.880% 6/7/17 2,879 2,879 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/26 2,875 3,384 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/29 2,000 2,313 Massachusetts Clean Energy Cooperative Corp. Revenue (Municipal Lighting Plant) 5.000% 7/1/32 2,500 2,857 Massachusetts Clean Water Trust Revenue 5.000% 2/1/28 3,000 3,583 Massachusetts Clean Water Trust Revenue 5.000% 8/1/28 4,485 5,747 Massachusetts Clean Water Trust Revenue 5.000% 2/1/29 405 498 Massachusetts Clean Water Trust Revenue 5.000% 8/1/29 3,545 4,555 Massachusetts Clean Water Trust Revenue 5.000% 2/1/30 405 494 Massachusetts Clean Water Trust Revenue 5.000% 2/1/35 3,000 3,474 Massachusetts Clean Water Trust Revenue 5.000% 2/1/45 2,085 2,387 Massachusetts College Building Authority Revenue 5.000% 5/1/25 1,100 1,279 Massachusetts College Building Authority Revenue 5.000% 5/1/26 1,430 1,706 Massachusetts College Building Authority Revenue 5.000% 5/1/27 1,200 1,425 Massachusetts College Building Authority Revenue 4.000% 5/1/29 2,015 2,247 Massachusetts College Building Authority Revenue 5.000% 5/1/29 1,500 1,659 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,610 1,776 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,075 1,248 Massachusetts College Building Authority Revenue 5.000% 5/1/31 2,000 2,325 Massachusetts College Building Authority Revenue 5.000% 5/1/36 4,000 4,557 Massachusetts College Building Authority Revenue 5.000% 5/1/39 3,000 3,418 Massachusetts College Building Authority Revenue 5.000% 5/1/41 5,000 5,661 Massachusetts College Building Authority Revenue 5.000% 5/1/43 3,285 3,715 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 3,500 3,840 12 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/23 3,000 3,300 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/32 5,620 6,117 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/35 2,350 2,566 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/37 3,000 3,244 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.710% 6/7/17 3,600 3,600 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.740% 6/7/17 3,900 3,900 Massachusetts Development Finance Agency Hospital Revenue (Cape Cod Healthcare Obligated Group) 5.250% 11/15/36 5,130 5,841 Massachusetts Development Finance Agency Revenue (Baystate Medical Obligated Group) 5.000% 7/1/34 1,500 1,701 Massachusetts Development Finance Agency Revenue (Bentley University) 5.000% 7/1/40 5,750 6,594 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.000% 10/1/31 1,685 2,003 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.250% 10/1/41 3,300 3,738 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.000% 10/1/46 1,500 1,724 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/22 2,000 2,275 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/28 1,250 1,382 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/29 1,500 1,652 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/30 1,430 1,569 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/31 1,250 1,368 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/19 520 564 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/38 2,950 3,500 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/40 2,000 2,192 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/42 2,000 2,363 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/22 (Prere.) 470 554 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/22 (Prere.) 2,995 3,532 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/29 2,535 2,802 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/29 3,100 3,528 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/30 2,450 2,760 13 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/31 4,245 4,758 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/34 1,510 1,671 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/37 1,000 1,099 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/44 7,000 7,595 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 7/1/17 (Prere.) 10,000 10,035 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/29 (2) 1,400 1,756 Massachusetts Development Finance Agency Revenue (Boston University) 5.375% 5/15/39 1,575 1,964 Massachusetts Development Finance Agency Revenue (Boston University) 4.000% 10/1/46 3,000 3,123 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 10/1/46 3,000 3,448 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 10/1/48 5,000 5,625 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/59 (10) 5,575 7,152 Massachusetts Development Finance Agency Revenue (Broad Institute Inc.) 5.250% 4/1/37 4,000 4,486 Massachusetts Development Finance Agency Revenue (CareGroup Inc.) 5.000% 7/1/28 3,000 3,595 Massachusetts Development Finance Agency Revenue (CareGroup Inc.) 5.000% 7/1/32 1,000 1,146 Massachusetts Development Finance Agency Revenue (CareGroup Inc.) 5.000% 7/1/33 1,000 1,139 Massachusetts Development Finance Agency Revenue (CareGroup Inc.) 5.000% 7/1/37 1,000 1,150 Massachusetts Development Finance Agency Revenue (CareGroup Inc.) 5.000% 7/1/38 1,000 1,148 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.250% 12/1/25 600 650 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.625% 12/1/30 550 595 Massachusetts Development Finance Agency Revenue (Children’s Hospital) 5.000% 10/1/34 2,440 2,850 Massachusetts Development Finance Agency Revenue (Children’s Hospital) 5.000% 10/1/46 4,000 4,597 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.000% 5/1/35 5,210 5,999 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 2,160 2,376 Massachusetts Development Finance Agency Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/30 2,115 2,526 Massachusetts Development Finance Agency Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/41 11,105 12,761 Massachusetts Development Finance Agency Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/46 4,000 4,561 Massachusetts Development Finance Agency Revenue (Deerfield Academy) 5.000% 10/1/40 4,665 5,189 14 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/28 1,825 2,083 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/35 3,000 3,325 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/40 6,000 6,273 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/41 5,960 6,538 Massachusetts Development Finance Agency Revenue (Emerson College) 5.250% 1/1/42 1,700 1,943 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/47 4,330 4,810 Massachusetts Development Finance Agency Revenue (Emmanuel College) 5.000% 10/1/43 4,000 4,447 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/20 (Prere.) 9,790 11,076 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/20 (Prere.) 740 837 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/20 (Prere.) 260 294 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/21 (Prere.) 11,000 12,657 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 7/15/33 5,340 6,476 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 7/15/34 5,000 6,037 Massachusetts Development Finance Agency Revenue (Harvard University) 4.000% 7/15/36 3,500 3,848 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 7/15/36 9,340 12,219 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 7/15/40 7,000 9,266 Massachusetts Development Finance Agency Revenue (Lahey Clinic Obligated Group) 5.000% 8/15/28 750 838 Massachusetts Development Finance Agency Revenue (Lahey Clinic Obligated Group) 5.000% 8/15/40 1,750 1,976 Massachusetts Development Finance Agency Revenue (Lahey Clinic Obligated Group) 5.000% 8/15/45 9,000 10,119 Massachusetts Development Finance Agency Revenue (Loomis Obligated Group) 6.000% 1/1/33 4,000 4,452 Massachusetts Development Finance Agency Revenue (Lowell General Hospital) 5.000% 7/1/37 4,800 5,156 Massachusetts Development Finance Agency Revenue (Lowell General Hospital) 5.000% 7/1/44 6,010 6,402 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/19 175 189 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/21 300 344 Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/23 250 298 15 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts Development Finance Agency Revenue (Massachusetts College of Pharmacy & Allied Health Sciences) 5.000% 7/1/26 1,380 1,594 Massachusetts Development Finance Agency Revenue (MCPHS University) 5.000% 7/1/31 400 469 Massachusetts Development Finance Agency Revenue (MCPHS University) 5.000% 7/1/32 300 350 Massachusetts Development Finance Agency Revenue (MCPHS University) 5.000% 7/1/37 450 516 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.000% 7/1/32 2,000 2,143 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.000% 7/1/37 300 328 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.000% 7/1/42 500 543 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.250% 7/1/42 1,920 2,052 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.125% 7/1/44 1,500 1,613 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.000% 7/1/47 2,500 2,705 Massachusetts Development Finance Agency Revenue (Milford Regional Medical Center) 5.625% 7/15/36 1,000 1,124 Massachusetts Development Finance Agency Revenue (Milford Regional Medical Center) 5.750% 7/15/43 5,755 6,433 Massachusetts Development Finance Agency Revenue (Mount Holyoke College) 5.000% 7/1/18 (Prere.) 1,500 1,567 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 10/1/29 3,250 3,711 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 10/1/30 1,750 1,992 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 3/1/32 950 1,081 Massachusetts Development Finance Agency Revenue (Northeastern University) 5.000% 3/1/39 3,500 3,918 Massachusetts Development Finance Agency Revenue (Olin College) 5.000% 11/1/38 6,000 6,815 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/28 2,000 2,304 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/29 6,000 7,193 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/30 1,500 1,709 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/31 5,705 6,406 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 4.000% 7/1/32 8,000 8,573 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/36 4,000 4,467 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/40 3,000 3,386 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.375% 7/1/41 4,000 4,400 16 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/45 3,775 4,241 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/47 5,000 5,653 Massachusetts Development Finance Agency Revenue (Phillips Academy) 5.000% 9/1/38 1,545 1,818 Massachusetts Development Finance Agency Revenue (Phillips Academy) 5.000% 9/1/43 8,295 9,718 Massachusetts Development Finance Agency Revenue (Seven Hills Foundation Obligated Group) 5.000% 9/1/35 1,500 1,583 Massachusetts Development Finance Agency Revenue (Simmons College) 5.500% 10/1/28 1,000 1,165 Massachusetts Development Finance Agency Revenue (Simmons College) 5.125% 10/1/33 2,000 2,212 Massachusetts Development Finance Agency Revenue (Simmons College) 5.000% 10/1/36 2,250 2,508 Massachusetts Development Finance Agency Revenue (Simmons College) 5.250% 10/1/39 3,000 3,341 Massachusetts Development Finance Agency Revenue (South Shore Hospital Inc.) 5.000% 7/1/41 2,000 2,227 Massachusetts Development Finance Agency Revenue (Southcoast Health System Obligated Group) 5.000% 7/1/27 1,550 1,783 Massachusetts Development Finance Agency Revenue (Sterling & Francine Clark Art Institute) 5.000% 7/1/34 1,000 1,167 Massachusetts Development Finance Agency Revenue (Sterling & Francine Clark Art Institute) 5.000% 7/1/35 2,000 2,324 Massachusetts Development Finance Agency Revenue (Sterling & Francine Clark Art Institute) 4.000% 7/1/41 6,130 6,403 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.000% 7/1/30 3,000 3,184 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.000% 7/1/35 1,000 1,137 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.000% 7/1/36 1,000 1,133 Massachusetts Development Finance Agency Revenue (Suffolk University) 4.000% 7/1/39 6,975 7,120 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 3,000 3,160 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.250% 1/1/27 3,545 4,056 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 7.250% 1/1/32 4,500 5,284 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.750% 1/1/36 850 975 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.875% 1/1/41 2,000 2,298 Massachusetts Development Finance Agency Revenue (Tufts University) 5.000% 8/15/38 1,000 1,156 Massachusetts Development Finance Agency Revenue (UMass Memorial Health Care Obligated Group) 5.000% 7/1/31 1,000 1,142 17 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts Development Finance Agency Revenue (UMass Memorial Health Care Obligated Group) 5.000% 7/1/32 1,000 1,137 Massachusetts Development Finance Agency Revenue (UMass Memorial Health Care Obligated Group) 5.000% 7/1/38 3,000 3,379 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.125% 7/1/26 2,750 3,067 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/31 1,000 1,136 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.500% 7/1/31 5,500 6,112 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/41 700 771 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/46 1,355 1,487 Massachusetts Development Finance Agency Revenue (Wellesley College) 5.000% 7/1/42 2,000 2,296 Massachusetts Development Finance Agency Revenue (Wentworth Institute of Technology Inc.) 5.000% 10/1/46 4,250 4,714 Massachusetts Development Finance Agency Revenue (Western New England University) 5.000% 9/1/45 2,825 3,111 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 0.000% 1/1/32 (12) 1,620 970 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 0.000% 1/1/33 (12) 3,290 1,881 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 5.000% 1/1/35 1,720 1,993 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 5.000% 1/1/36 1,000 1,155 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 5.000% 1/1/36 (12) 2,650 2,703 2 Massachusetts Development Finance Agency Revenue (Williams College) 5.000% 7/1/29 1,000 1,249 2 Massachusetts Development Finance Agency Revenue (Williams College) 5.000% 7/1/30 1,000 1,241 Massachusetts Development Finance Agency Revenue (Williams College) 5.000% 7/1/33 5,600 6,676 Massachusetts Development Finance Agency Revenue (Williams College) 5.000% 7/1/38 4,000 4,616 Massachusetts Development Finance Agency Revenue (Worcester Polytechnic Institute) 5.000% 9/1/50 2,650 2,923 Massachusetts Development Finance Agency Revenue (Worcester Polytechnic Institute) 5.000% 9/1/52 10,095 11,375 Massachusetts Development Finance Agency Special Obligation Revenue 5.000% 5/1/34 1,295 1,483 Massachusetts Development Finance Agency Special Obligation Revenue 5.000% 5/1/39 6,470 7,363 Massachusetts Development Finance Agency Special Obligation Revenue 5.000% 5/1/39 1,000 1,138 Massachusetts Federal Highway GAN (Accelerated Bridge Program) 5.000% 6/15/26 3,000 3,494 Massachusetts Federal Highway Revenue 5.000% 6/15/27 6,000 7,213 18 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts GO 5.000% 8/1/17 (Prere.) 1,250 1,259 Massachusetts GO 5.250% 8/1/17 (Prere.) 1,500 1,511 Massachusetts GO 5.000% 7/1/19 (Prere.) 780 845 Massachusetts GO 5.500% 10/1/19 (2) 2,025 2,238 Massachusetts GO 5.500% 10/1/19 (12) 1,000 1,105 Massachusetts GO 5.000% 4/1/20 2,550 2,836 Massachusetts GO 5.250% 8/1/20 4,740 5,364 Massachusetts GO 5.000% 8/1/21 (Prere.) 2,000 2,315 Massachusetts GO 5.000% 8/1/21 (Prere.) 6,500 7,510 Massachusetts GO 5.000% 5/1/23 2,500 3,010 Massachusetts GO 5.250% 8/1/23 1,000 1,226 Massachusetts GO 5.000% 7/1/26 9,000 10,580 Massachusetts GO 5.000% 7/1/27 5,000 6,338 Massachusetts GO 5.000% 7/1/28 10,740 13,238 Massachusetts GO 5.000% 7/1/28 2,570 3,285 Massachusetts GO 5.000% 7/1/29 4,900 5,990 Massachusetts GO 5.000% 7/1/30 560 680 Massachusetts GO 5.500% 8/1/30 (2) 7,000 9,259 Massachusetts GO 5.000% 7/1/32 3,460 4,156 Massachusetts GO 4.000% 8/1/32 5,000 5,326 Massachusetts GO 5.000% 7/1/33 5,215 6,226 Massachusetts GO 4.500% 7/1/34 11,170 12,518 Massachusetts GO 5.000% 7/1/34 5,000 5,943 Massachusetts GO 5.000% 12/1/34 13,000 15,551 Massachusetts GO 4.000% 4/1/35 5,000 5,321 Massachusetts GO 4.000% 5/1/35 5,000 5,264 Massachusetts GO 5.000% 7/1/35 4,000 4,683 Massachusetts GO 5.000% 7/1/35 5,000 5,916 Massachusetts GO 5.000% 7/1/36 4,000 4,719 Massachusetts GO 5.000% 8/1/36 9,000 10,228 Massachusetts GO 5.000% 12/1/36 3,000 3,561 Massachusetts GO 5.000% 7/1/37 500 582 Massachusetts GO 5.000% 8/1/37 5,000 5,660 Massachusetts GO 4.000% 4/1/38 4,000 4,223 Massachusetts GO 5.000% 7/1/38 5,000 5,864 Massachusetts GO 5.000% 12/1/38 2,500 2,949 Massachusetts GO 4.000% 12/1/39 500 530 Massachusetts GO 5.000% 7/1/40 8,000 9,278 Massachusetts GO 5.000% 3/1/41 8,000 9,149 Massachusetts GO 4.000% 9/1/41 3,000 3,159 Massachusetts GO 5.250% 4/1/42 3,000 3,634 Massachusetts GO 4.000% 9/1/42 6,900 7,265 Massachusetts GO 4.000% 6/1/43 7,820 8,016 Massachusetts GO 4.500% 8/1/43 3,705 4,016 Massachusetts GO 4.000% 12/1/44 7,350 7,730 Massachusetts GO 4.000% 5/1/45 10,000 10,390 Massachusetts GO 5.000% 7/1/45 2,000 2,310 Massachusetts GO 4.000% 12/1/45 5,000 5,254 Massachusetts GO 5.000% 4/1/47 8,950 10,506 Massachusetts GO 5.250% 4/1/47 7,000 8,438 1 Massachusetts GO TOB VRDO 0.840% 6/1/17 LOC 12,010 12,010 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.780% 6/1/17 LOC 2,100 2,100 19 Massachusetts Tax-Exempt Fund Face Market Coupon Date ($000) ($000) Massachusetts Health & Educational Facilities Authority Revenue (Berklee College of Music, Inc.) 5.000% 10/1/26 120 122 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/18 (Prere.) 315 329 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/18 (Prere.) 2,575 2,687 Massachusetts Health & Educational Facilities Authority Revenue (CareGroup) 5.000% 7/1/18 (Prere.) 2,000 2,089 Massachusetts Health & Educational Facilities Authority Revenue (CareGroup) 5.125% 7/1/18 (Prere.) 3,015 3,153 Massachusetts Health & Educational Facilities Authority Revenue (CareGroup) 5.125% 7/1/18 (Prere.) 3,500 3,660 Massachusetts Health & Educational Facilities Authority Revenue (Children’s Hospital) 5.500% 12/1/39 4,000 4,363 Massachusetts Health & Educational Facilities Authority Revenue (Children’s Hospital) VRDO 0.780% 6/1/17 LOC 5,400 5,400 Massachusetts Health & Educational Facilities Authority Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/37 5,000 5,276 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/19 (Prere.) 810 892 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/19 (Prere.) 925 1,019 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 3,000 3,441 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/19 (Prere.) 1,650 1,776 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/19 (Prere.) 2,080 2,239 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.500% 7/1/18 (Prere.) 1,000 1,051 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/30 3,000 3,951 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.790% 6/1/17 4,500 4,500 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.790% 6/1/17 1,100 1,100 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/19 3,000 3,260 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/23 3,435 3,612 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/32 1,000 1,126 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/33 3,000 3,143 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.250% 7/1/29 10,000 10,824 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/39 1,680 1,788 20 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.800% 6/7/17 3,800 3,800 2 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.730% 6/7/17 6,700 6,700 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.760% 6/7/17 1,100 1,100 Massachusetts Health & Educational Facilities Authority Revenue (South Coast Health System) 5.000% 7/1/39 6,000 6,286 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/22 1,400 1,654 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.730% 6/1/17 100 100 Massachusetts Health & Educational Facilities Authority Revenue (UMass Memorial Medical Center) 5.000% 7/1/21 100 110 Massachusetts Health & Educational Facilities Authority Revenue (Winchester Hospital) 5.250% 7/1/38 2,840 3,086 Massachusetts Housing Finance Agency Single Family Housing Revenue 2.650% 12/1/41 2,935 2,979 Massachusetts Housing Finance Agency Single Family Housing Revenue 2.750% 12/1/41 865 876 Massachusetts Housing Finance Agency Single Family Housing Revenue 3.500% 6/1/42 990 1,047 Massachusetts Housing Finance Agency Single Family Housing Revenue 4.000% 12/1/43 2,560 2,641 Massachusetts Housing Finance Agency Single Family Housing Revenue 4.000% 12/1/44 2,530 2,659 Massachusetts Housing Finance Agency Single Family Housing Revenue 4.000% 6/1/45 1,360 1,443 Massachusetts Housing Finance Agency Single Family Housing Revenue 4.050% 12/1/52 4,490 4,557 Massachusetts Port Authority Revenue 5.000% 7/1/25 1,230 1,434 Massachusetts Port Authority Revenue 5.000% 7/1/30 2,000 2,304 Massachusetts Port Authority Revenue 5.000% 7/1/31 1,800 2,064 Massachusetts Port Authority Revenue 5.000% 7/1/33 4,650 5,297 Massachusetts Port Authority Revenue 5.000% 7/1/34 3,845 4,468 Massachusetts Port Authority Revenue 5.000% 7/1/35 1,500 1,756 Massachusetts Port Authority Revenue 5.000% 7/1/40 6,850 7,944 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/17 (Prere.) 20 20 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/22 5,000 5,920 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/25 3,110 3,657 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/26 5,000 5,872 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 10,000 11,733 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/28 7,250 8,490 21 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/29 11,450 13,384 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 11/15/29 2,400 2,941 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 8,000 9,241 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 11/15/30 4,700 5,733 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 11/15/31 7,855 9,522 Massachusetts School Building Authority Dedicated Sales Tax Revenue 4.000% 8/15/32 4,000 4,334 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/32 2,400 2,741 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 11/15/34 2,000 2,359 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 11/15/34 7,000 8,361 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.250% 10/15/35 10,000 11,503 Massachusetts School Building Authority Dedicated Sales Tax Revenue 4.000% 8/15/36 5,000 5,316 Massachusetts School Building Authority Dedicated Sales Tax Revenue 4.000% 1/15/37 3,000 3,159 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 11/15/37 5,000 5,823 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/38 2,660 3,045 Massachusetts School Building Authority Dedicated Sales Tax Revenue 4.000% 11/15/46 4,700 4,919 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 10,000 12,797 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/28 (14) 3,750 4,827 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/21 (Prere.) 2,000 2,304 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/33 2,050 2,303 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 4.000% 6/1/37 1,960 2,054 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/38 2,750 3,090 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/43 5,000 5,607 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/44 5,000 5,729 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 4.000% 6/1/45 7,000 7,373 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 4.000% 6/1/46 10,000 10,525 Massachusetts Transportation Fund Revenue (Rail Enhancement Program) 5.000% 6/1/40 5,000 5,819 Massachusetts Transportation Fund Revenue (Rail Enhancement Program) 5.000% 6/1/41 7,000 8,212 22 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts Transportation Fund Revenue (Rail Enhancement Program) 4.000% 6/1/45 7,300 7,709 Massachusetts Transportation Fund Revenue (Rail Enhancement Program) 5.000% 6/1/45 5,640 6,537 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/20 (14) 3,000 2,900 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/25 (14) 5,000 4,287 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/28 (14) 6,670 5,182 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 540 542 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/22 3,010 3,575 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/27 8,010 9,716 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/28 975 1,176 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/29 1,520 1,980 Massachusetts Water Pollution Abatement Trust Revenue 5.750% 8/1/29 190 191 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/32 2,415 2,687 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/32 5,685 6,141 Massachusetts Water Resources Authority Revenue 5.000% 8/1/17 (Prere.) 500 503 Massachusetts Water Resources Authority Revenue 5.000% 8/1/17 (Prere.) 875 881 Massachusetts Water Resources Authority Revenue 5.000% 8/1/19 (Prere.) 2,950 3,204 Massachusetts Water Resources Authority Revenue 5.000% 8/1/20 (Prere.) 2,775 3,119 3 Massachusetts Water Resources Authority Revenue 5.000% 8/1/20 (Prere.) 500 562 Massachusetts Water Resources Authority Revenue 5.500% 8/1/20 (4) 1,000 1,141 Massachusetts Water Resources Authority Revenue 5.000% 8/1/21 (Prere.) 180 208 Massachusetts Water Resources Authority Revenue 5.000% 8/1/21 (Prere.) 820 948 Massachusetts Water Resources Authority Revenue 5.000% 8/1/22 (Prere.) 2,400 2,842 Massachusetts Water Resources Authority Revenue 5.500% 8/1/22 (4) 1,490 1,807 Massachusetts Water Resources Authority Revenue 5.000% 8/1/27 2,000 2,238 Massachusetts Water Resources Authority Revenue 5.000% 8/1/27 5,000 6,247 Massachusetts Water Resources Authority Revenue 5.000% 8/1/28 800 991 Massachusetts Water Resources Authority Revenue 5.000% 8/1/29 6,000 6,882 23 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts Water Resources Authority Revenue 5.000% 8/1/29 1,070 1,338 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 2,280 2,767 Massachusetts Water Resources Authority Revenue 5.250% 8/1/31 (4) 1,000 1,289 Massachusetts Water Resources Authority Revenue 5.000% 8/1/32 5,020 6,061 Massachusetts Water Resources Authority Revenue 5.000% 8/1/33 3,300 4,027 Massachusetts Water Resources Authority Revenue 5.000% 8/1/34 (14) 7,500 7,552 Massachusetts Water Resources Authority Revenue 5.000% 8/1/34 3,465 4,211 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 13,025 13,116 Massachusetts Water Resources Authority Revenue 5.250% 8/1/35 (4) 6,310 8,235 Massachusetts Water Resources Authority Revenue 4.000% 8/1/36 7,200 7,761 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 2,710 3,130 Massachusetts Water Resources Authority Revenue 5.000% 8/1/40 2,690 3,170 Massachusetts Water Resources Authority Revenue 5.000% 8/1/40 9,860 11,620 Massachusetts Water Resources Authority Revenue 5.000% 8/1/42 1,000 1,143 Massachusetts Water Resources Authority Revenue 5.250% 8/1/42 10,000 11,386 Massachusetts Water Resources Authority Revenue 5.000% 8/1/44 8,000 9,119 Massachusetts Water Resources Authority Revenue VRDO 0.750% 6/7/17 1,400 1,400 Massachusetts Water Resources Authority Revenue VRDO 0.760% 6/7/17 2,100 2,100 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/31 1,000 1,130 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 7,000 7,930 Scituate MA GO 4.000% 9/15/39 3,000 3,159 University of Massachusetts Building Authority Revenue 5.000% 5/1/18 (Prere.) 1,615 1,676 University of Massachusetts Building Authority Revenue 5.000% 11/1/31 2,500 2,986 University of Massachusetts Building Authority Revenue 5.000% 11/1/32 4,060 4,802 University of Massachusetts Building Authority Revenue 5.000% 11/1/35 5,460 6,566 University of Massachusetts Building Authority Revenue 5.000% 5/1/38 2,000 2,276 University of Massachusetts Building Authority Revenue 5.000% 11/1/38 4,615 5,499 24 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) University of Massachusetts Building Authority Revenue 5.000% 11/1/39 3,000 3,437 University of Massachusetts Building Authority Revenue 5.000% 11/1/39 6,695 7,656 University of Massachusetts Building Authority Revenue 5.000% 11/1/40 3,000 3,487 University of Massachusetts Building Authority Revenue 5.000% 11/1/44 3,365 3,843 University of Massachusetts Building Authority Revenue 5.250% 11/1/47 5,000 6,075 Worcester MA GO 5.250% 8/15/21 (14) 315 316 1,575,814 Guam (0.3%) Guam Government Business Privilege Tax Revenue 5.000% 11/15/33 3,000 3,269 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.500% 7/1/43 2,250 2,504 5,773 Total Tax-Exempt Municipal Bonds (Cost $1,524,885) Amount ($000) Other Assets and Liabilities (0.8%) Other Assets Investment in Vanguard 105 Receivables for Investment Securities Sold 1,365 Receivables for Accrued Income 20,823 Receivables for Capital Shares Issued 1,024 Other Assets 135 Total Other Assets 23,452 Liabilities Payables for Investment Securities Purchased (7,462) Payables for Capital Shares Redeemed (1,588) Payables for Distributions (956) Payables to Vanguard (1,202) Other Liabilities (70) Total Liabilities (11,278) Net Assets (100%) Applicable to 147,482,661 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,593,761 Net Asset Value Per Share $10.81 25 Massachusetts Tax-Exempt Fund At May 31, 2017, net assets consisted of: Amount ($000) Paid-in Capital 1,536,857 Undistributed Net Investment Income — Accumulated Net Realized Gains 238 Unrealized Appreciation (Depreciation) Investment Securities 56,702 Futures Contracts (36) Net Assets 1,593,761 • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2017, the aggregate value of these securities was $18,689,000, representing 1.2% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of May 31, 2017. 3 Securities with a value of $534,000 have been segregated as initial margin for open futures contracts. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 26 Massachusetts Tax-Exempt Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PILOT—Payments in Lieu of Taxes. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). (18) SBLF (Michigan School Bond Loan Fund). The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 27 Massachusetts Tax-Exempt Fund Statement of Operations Six Months Ended May 31, 2017 ($000) Investment Income Income Interest 24,067 Total Income 24,067 Expenses The Vanguard Group—Note B Investment Advisory Services 106 Management and Administrative 884 Marketing and Distribution 142 Custodian Fees 9 Shareholders’ Reports 12 Total Expenses 1,153 Net Investment Income 22,914 Realized Net Gain (Loss) Investment Securities Sold 905 Futures Contracts 11 Realized Net Gain (Loss) 916 Change in Unrealized Appreciation (Depreciation) Investment Securities 54,893 Futures Contracts 20 Change in Unrealized Appreciation (Depreciation) 54,913 Net Increase (Decrease) in Net Assets Resulting from Operations 78,743 See accompanying Notes, which are an integral part of the Financial Statements. 28 Massachusetts Tax-Exempt Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, November 30, 2017 2016 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 22,914 42,198 Realized Net Gain (Loss) 916 8,350 Change in Unrealized Appreciation (Depreciation) 54,913 (65,480) Net Increase (Decrease) in Net Assets Resulting from Operations 78,743 (14,932) Distributions Net Investment Income (22,909) (42,165) Realized Capital Gain 1 (7,445) (2,006) Total Distributions (30,354) (44,171) Capital Share Transactions Issued 257,063 386,397 Issued in Lieu of Cash Distributions 23,365 32,506 Redeemed (193,797) (187,088) Net Increase (Decrease) from Capital Share Transactions 86,631 231,815 Total Increase (Decrease) 135,020 172,712 Net Assets Beginning of Period 1,458,741 1,286,029 End of Period 2 1,593,761 1,458,741 1 Includes fiscal 2017 and 2016 short-term gain distributions totaling $578,000 and $204,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $0 and $1,000. See accompanying Notes, which are an integral part of the Financial Statements. 29 Massachusetts Tax-Exempt Fund Financial Highlights Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2017 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $10.47 $10.87 $10.87 $10.27 $11.13 $10.41 Investment Operations Net Investment Income .159 .323 .334 .345 .340 .349 Net Realized and Unrealized Gain (Loss) on Investments .393 (.383) .067 .600 (.860) .720 Total from Investment Operations . 552 (. 060) . 401 . 945 (. 520) 1.069 Distributions Dividends from Net Investment Income (.159) (. 323) (. 334) (. 345) (. 340) (. 349) Distributions from Realized Capital Gains (.053) (.017) (.067) — — — Total Distributions (. 212) (. 340) (. 401) (. 345) (. 340) (. 349) Net Asset Value, End of Period $10.81 $10.47 $10.87 $10.87 $10.27 $11.13 Total Return 1 5.33% -0.68% 3.77% 9.32% -4.71% 10.41% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,594 $1,459 $1,286 $1,148 $1,001 $1,127 Ratio of Total Expenses to Average Net Assets 0.15% 0.15% 0.16% 0.16% 0.16% 0.16% Ratio of Net Investment Income to Average Net Assets 3.01% 2.91% 3.09% 3.24% 3.21% 3.22% Portfolio Turnover Rate 21% 25% 15% 27% 36% 13% The expense ratio, net investment income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 30 Massachusetts Tax-Exempt Fund Notes to Financial Statements Vanguard Massachusetts Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund’s performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended May 31, 2017, the fund’s average investments in long and short futures contracts represented 4% and 2% of net assets, respectively, based on the average of aggregate settlement values at each quarter-end during the period. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2013–2016), and for the period ended May 31, 2017, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 31 Massachusetts Tax-Exempt Fund 5. Credit Facility: The fund and certain other funds managed by The Vanguard Group (“Vanguard”) participate in a $3.1 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.10% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate based upon the higher of the one-month London Interbank Offered Rate, federal funds effective rate, or overnight bank funding rate plus an agreed-upon spread. The fund had no borrowings outstanding at May 31, 2017, or at any time during the period then ended. 6. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. In accordance with the terms of a Funds’ Service Agreement (the “FSA”) between Vanguard and the fund, Vanguard furnishes to the fund investment advisory, corporate management, administrative, marketing, and distribution services at Vanguard’s cost of operations (as defined by the FSA) These costs of operations are allocated to the fund based on methods and guidelines approved by board of trustees. Vanguard does not require reimbursement in the current period for certain costs of operations (such as deferred compensation/benefits and risk/insurance costs); the fund’s liability for these costs of operations is included in Payables to Vanguard on the Statement of Net Assets. Upon the request of Vanguard, the fund may invest up to 0.40% of its net assets as capital in Vanguard At May 31, 2017, the fund had contributed to Vanguard capital in the amount of $105,000, representing 0.01% of the fund’s net assets and 0.04% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. 32 Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). Massachusetts Tax-Exempt Fund The following table summarizes the market value of the fund’s investments as of May 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 1,581,587 — Futures Contracts—Assets 1 20 — — Futures Contracts—Liabilities 1 (41) — — Total (21) 1,581,587 — 1 Represents variation margin on the last day of the reporting period. D. At May 31, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year U.S. Treasury Note September 2017 204 44,163 35 5-Year U.S. Treasury Note September 2017 208 24,609 34 10-Year U.S. Treasury Note September 2017 48 6,062 18 Ultra 10-Year U.S. Treasury Note September 2017 (133) (18,053) (95) 30-Year U.S. Treasury Bond September 2017 (22) (3,384) (28) (36) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes. These differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. At May 31, 2017, the cost of investment securities for tax purposes was $1,525,618,000. Net unrealized appreciation of investment securities for tax purposes was $55,969,000, consisting of unrealized gains of $63,057,000 on securities that had risen in value since their purchase and $7,088,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended May 31, 2017, the fund purchased $246,800,000 of investment securities and sold $154,783,000 of investment securities, other than temporary cash investments. The fund purchased securities from and sold securities to other Vanguard funds or accounts managed by Vanguard or its affiliates, in accordance with procedures adopted by the board of trustees in compliance with Rule 17a-7 of the Investment Company Act of 1940. For the six months ended May 31, 2017, such purchases and sales were $63,250,000 and $59,795,000, respectively; these amounts are included in the purchases and sales of investment securities noted above. 33 Massachusetts Tax-Exempt Fund G. Capital shares issued and redeemed were: Six Months Ended Year Ended May 31, 2017 November 30, 2016 Shares Shares (000) (000) Issued 24,351 35,040 Issued in Lieu of Cash Distributions 2,206 2,947 Redeemed (18,353) (17,064) Net Increase (Decrease) in Shares Outstanding 8,204 20,923 H. Management has determined that no material events or transactions occurred subsequent to May 31, 2017, that would require recognition or disclosure in these financial statements. 34 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 35 Six Months Ended May 31, 2017 Beginning Ending Expenses Account Value Account Value Paid During Massachusetts Tax-Exempt Fund 11/30/2016 5/31/2017 Period Based on Actual Fund Return $1,000.00 $1,053.31 $0.77 Based on Hypothetical 5% Yearly Return 1,000.00 1,024.18 0.76 The calculations are based on expenses incurred in the most recent six-month period. The fund’s annualized six-month expense ratio for that period is 0.15%. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period (182/365). 36 Trustees Approve Advisory Arrangement The board of trustees of Vanguard Massachusetts Tax-Exempt Fund has renewed the fund’s investment advisory arrangement with The Vanguard Group, Inc. (Vanguard), through its Fixed Income Group. The board determined that continuing the fund’s internalized management structure was in the best interests of the fund and its shareholders. The board based its decision upon an evaluation of the advisor’s investment staff, portfolio management process, and performance. This evaluation included information provided to the board by Vanguard’s Portfolio Review Department, which is responsible for fund and advisor oversight and product management. The Portfolio Review Department met regularly with the advisor and made monthly presentations to the board during the fiscal year that directed the board’s focus to relevant information and topics. The board, or an investment committee made up of board members, also received information throughout the year during advisor presentations. For each advisor presentation, the board was provided with letters and reports that included information about, among other things, the advisory firm and the advisor’s assessment of the investment environment, portfolio performance, and portfolio characteristics. In addition, the board received monthly reports, which included a Market and Economic Report, a Fund Dashboard Monthly Summary, and a Fund Performance Report. Prior to their meeting, the trustees were provided with a memo and materials that summarized the information they received over the course of the year. They also considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangement. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board reviewed the quality of the fund’s investment management services over both the short and long term and took into account the organizational depth and stability of the advisor. The board considered that Vanguard has been managing investments for more than three decades. The Fixed Income Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. The board concluded that Vanguard’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory arrangement. Investment performance The board considered the short- and long-term performance of the fund, including any periods of outperformance or underperformance compared with a relevant benchmark index and peer group. The board concluded that the performance was such that the advisory arrangement should continue. Information about the fund’s most recent performance can be found in the Performance Summary section of this report. Cost The board concluded that the fund’s expense ratio was well below the average expense ratio charged by funds in its peer group and that the fund’s advisory expenses were also well below its peer-group average. Information about the fund’s expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements section. 37 The board does not conduct a profitability analysis of Vanguard because of Vanguard’s unique “at-cost” structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees and produces “profits” only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that the fund’s at-cost arrangement with Vanguard ensures that the fund will realize economies of scale as it grows, with the cost to shareholders declining as fund assets increase. The board will consider whether to renew the advisory arrangement again after a one-year period. 38 Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Average Coupon. The average interest rate paid on the fixed income securities held by a fund. It is expressed as a percentage of face value. Average Duration. An estimate of how much the value of the bonds held by a fund will fluctuate in response to a change in interest rates. To see how the value could change, multiply the average duration by the change in rates. If interest rates rise by 1 percentage point, the value of the bonds in a fund with an average duration of five years would decline by about 5%. If rates decrease by a percentage point, the value would rise by 5%. Average Stated Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid using the maturity date of the security. The figure reflects the proportion of fund assets represented by each security; it also reflects any futures contracts held. In general, the longer the average stated maturity, the more a fund’s share price will fluctuate in response to changes in market interest rates. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Credit Quality. Credit-quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). Credit-quality ratings are obtained from Moody’s and S&P, and the higher rating for each issue is used. ”Not Rated” is used to classify securities for which a rating is not available. Not rated securities include a fund’s investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. 39 R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Yield to Maturity. The rate of return an investor would receive if the fixed income securities held by a fund were held to their maturity dates. 40 The Vanguard Municipal Bond Funds are not sponsored, endorsed, issued, sold, or promoted by Barclays Risk Analytics and Index Solutions Limited or any of its affiliates (“Barclays”). Barclays makes no representation or warranty, express or implied, to the owners or purchasers of the Vanguard Municipal Bond Funds or any member of the public regarding the advisability of investing in securities generally or in the Vanguard Municipal Bond Funds particularly or the ability of the Bloomberg Barclays Indices to track general bond market performance. Barclays has not passed on the legality or suitability of the Vanguard Municipal Bond Funds with respect to any person or entity. Barclays’ only relationship to Vanguard and the Vanguard Municipal Bond Funds is the licensing of the Bloomberg Barclays Indices, which are determined, composed, and calculated by Barclays without regard to Vanguard or the Vanguard Municipal Bond Funds or any owners or purchasers of the Vanguard Municipal Bond Funds. Barclays has no obligation to take the needs of Vanguard, the Vanguard Municipal Bond Funds, or the owners of the Vanguard Municipal Bond Funds into consideration in determining, composing, or calculating the Bloomberg Barclays Indices. Barclays is not responsible for and has not participated in the determination of the timing of, prices at, or quantities of the Vanguard Municipal Bond Funds to be issued. Barclays has no obligation or liability in connection with the administration, marketing, or trading of the Vanguard Municipal Bond Funds. BARCLAYS SHALL HAVE NO LIABILITY TO THIRD PARTIES FOR THE QUALITY, ACCURACY AND/OR COMPLETENESS OF THE INDEX OR ANY DATA INCLUDED THEREIN OR FOR INTERRUPTIONS IN THE DELIVERY OF THE INDEX. BARCLAYS MAKES NO WARRANTY, EXPRESS OR IMPLIED, AS TO RESULTS TO BE OBTAINED BY OWNERS OF THE VANGUARD MUNICIPAL BOND FUNDS OR ANY OTHER PERSON OR ENTITY FROM THE USE OF THE INDEX OR ANY DATA INCLUDED THEREIN IN CONNECTION WITH THE RIGHTS LICENSED HEREUNDER OR FOR ANY OTHER USE. BARCLAYS RESERVES THE RIGHT TO CHANGE THE METHODS OF CALCULATION OR PUBLICATION, OR TO CEASE THE CALCULATION OR PUBLICATION OF THE BLOOMBERG BARCLAYS INDICES, AND BARCLAYS SHALL NOT BE LIABLE FOR ANY MISCALCULATION OF OR ANY INCORRECT, DELAYED OR INTERRUPTED PUBLICATION WITH RESPECT TO ANY OF THE BLOOMBERG BARCLAYS INDICES. BARCLAYS MAKES NO EXPRESS OR IMPLIED WARRANTIES, AND HEREBY EXPRESSLY DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE WITH RESPECT TO THE INDEX OR ANY DATA INCLUDED THEREIN. BARCLAYS SHALL NOT BE LIABLE FOR ANY DAMAGES, INCLUDING, WITHOUT LIMITATION, ANY INDIRECT OR CONSEQUENTIAL DAMAGES RESULTING FROM THE USE OF THE INDEX OR ANY DATA INCLUDED THEREIN. © 2017 Barclays. Used with Permission. Source: Barclays Global Family of Indices. Copyright 2017, Barclays. All rights reserved. 41 This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 197 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. The mailing address of the trustees and officers is P.O. Box 876, Valley Forge, PA 19482. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. Interested Trustee 1 F. William McNabb III Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Years and Other Experience: Chairman of the Board of The Vanguard Group, Inc., and of each of the investment companies served by The Vanguard Group, since January 2010; Director of The Vanguard Group since 2008; Chief Executive Officer and President of The Vanguard Group, and of each of the investment companies served by The Vanguard Group, since 2008; Director of Vanguard Marketing Corporation; Managing Director of The Vanguard Group (1995–2008). Independent Trustees Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years and Other Experience: Executive Chief Staff and Marketing Officer for North America and Corporate Vice President (retired 2008) of Xerox Corporation (document management products and services); Executive in Residence and 2009–2010 Distinguished Minett Professor at the Rochester Institute of Technology; Lead Director of SPX FLOW, Inc. (multi-industry manufacturing); Director of the United Way of Rochester, the University of Rochester Medical Center, Monroe Community College Foundation, North Carolina A&T University, and Roberts Wesleyan College; Trustee of the University of Rochester. Rajiv L. Gupta Born 1945. Trustee Since December 2001. 2 Principal Occupation(s) During the Past Five Years and Other Experience: Chairman and Chief Executive Officer (retired 2009) and President (2006–2008) of Rohm and Haas Co. (chemicals); Director of Arconic Inc. (diversified manufacturer), HP Inc. (printer and personal computer manufacturing), and Delphi Automotive plc (automotive components); Senior Advisor at New Mountain Capital. Amy Gutmann Born 1949. Trustee Since June 2006. Principal Occupation(s) During the Past Five Years and Other Experience: President of the University of Pennsylvania; Christopher H. Browne Distinguished Professor of Political Science, School of Arts and Sciences, and Professor of Communication, Annenberg School for Communication, with secondary faculty appointments in the Department of Philosophy, School of Arts and Sciences, and at the Graduate School of Education, University of Pennsylvania; Trustee of the National Constitution Center. JoAnn Heffernan Heisen Born 1950. Trustee Since July 1998. Principal Occupation(s) During the Past Five Years and Other Experience: Corporate Vice President and Member of the Executive Committee (1997–2008), Chief Global Diversity Officer (retired 2008), Vice President and Chief Information Officer (1997–2006), Controller (1995–1997), Treasurer (1991–1995), and Assistant Treasurer (1989–1991) of Johnson & Johnson (pharmaceuticals/medical devices/consumer products); Director of Skytop Lodge Corporation (hotels) and the Robert Wood Johnson Foundation; Member of the Advisory Board of the Institute for Women’s Leadership at Rutgers University. F. Joseph Loughrey Born 1949. Trustee Since October 2009. Principal Occupation(s) During the Past Five Years and Other Experience: President and Chief Operating Officer (retired 2009) of Cummins Inc. (industrial machinery); Chairman of the Board of Hillenbrand, Inc. (specialized consumer services), Oxfam America, and the Lumina Foundation for Education; Director of SKF AB (industrial machinery), Hyster-Yale Materials Handling, Inc. (forklift trucks), and the V Foundation for Cancer Research; Member of the Advisory Council for the College of Arts and Letters and Chair of the Advisory Board to the Kellogg Institute for International Studies, both at the University of Notre Dame. Mark Loughridge Born 1953. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years and Other Experience: Senior Vice President and Chief Financial Officer (retired 2013) at IBM (information technology services); Fiduciary Member of IBM’s Retirement Plan Committee (2004–2013); Director of the Dow Chemical Company; Member of the Council on Chicago Booth. Scott C. Malpass Born 1962. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years and Other Experience: Chief Investment Officer and Vice President at the University of Notre Dame; Assistant Professor of Finance at the Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee, the Board of Advisors for Spruceview Capital Partners, and the Investment Advisory Committee of Major League Baseball; Board Member of TIFF Advisory Services, Inc., and Catholic Investment Services, Inc. (investment advisors); Member of the Board of Superintendence of the Institute for the Works of Religion. André F. Perold Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years and Other Experience: George Gund Professor of Finance and Banking, Emeritus at the Harvard Business School (retired 2011); Chief Investment Officer and Co-Managing Partner of HighVista Strategies LLC (private investment firm); Overseer of the Museum of Fine Arts Boston. Peter F. Volanakis Born 1955. Trustee Since July 2009. Principal Occupation(s) During the Past Five Years and Other Experience: President and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Chairman of the Board of Trustees of Colby-Sawyer College; Member of the Board of Hypertherm, Inc. (industrial cutting systems, software, and consumables). Executive Officers Glenn Booraem Born 1967. Investment Stewardship Officer Since February 2017. Principal Occupation(s) During the Past Five Years and Other Experience: Principal of The Vanguard Group, Inc.; Treasurer (2015–2017), Controller (2010–2015), and Assistant Controller (2001–2010) of each of the investment companies served by The Vanguard Group. Thomas J. Higgins Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Years and Other Experience: Principal of The Vanguard Group, Inc.; Chief Financial Officer of each of the investment companies served by The Vanguard Group; Treasurer of each of the investment companies served by The Vanguard Group (1998–2008). Peter Mahoney Born 1974. Controller Since May 2015. Principal Occupation(s) During the Past Five Years and Other Experience: Principal of The Vanguard Group, Inc.; Controller of each of the investment companies served by The Vanguard Group; Head of International Fund Services at The Vanguard Group (2008–2014). Anne E. Robinson Born 1970. Secretary Since September 2016. Principal Occupation(s) During the Past Five Years and Other Experience: Managing Director of The Vanguard Group, Inc.; General Counsel of The Vanguard Group; Secretary of The Vanguard Group and of each of the investment companies served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation; Managing Director and General Counsel of Global Cards and Consumer Services at Citigroup (2014–2016); Counsel at American Express (2003–2014). Michael Rollings Born 1963. Treasurer Since February 2017. Principal Occupation(s) During the Past Five Years and Other Experience: Managing Director of The Vanguard Group, Inc.; Treasurer of each of the investment companies served by The Vanguard Group; Executive Vice President and Chief Financial Officer of MassMutual Financial Group (2006–2016). Vanguard Senior Management Team Mortimer J. Buckley James M. Norris John James Thomas M. Rampulla Martha G. King Glenn W. Reed John T. Marcante Karin A. Risi Chris D. McIsaac Chairman Emeritus and Senior Advisor John J. Brennan Chairman, 1996–2009 Chief Executive Officer and President, 1996–2008 Founder John C. Bogle Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 CFA ® is a registered trademark owned by CFA Institute. Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People Who Are Deaf or Hard of Hearing > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper, a Thomson Reuters Company, or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via email addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2017 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q1682 072017 Item 2 : Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrants principal executive officer, principal financial officer, principal accounting officer or controller or persons performing similar functions. The Code of Ethics was amended during the reporting period covered by this report to make certain technical, non-material changes. Item 3 : Audit Committee Financial Expert. Not Applicable. Item 4 : Principal Accountant Fees and Services. (a) Audit Fees. Not Applicable. Item 5 : Audit Committee of Listed Registrants. Not Applicable. Item 6 : Investments. Not Applicable. Item 7 : Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable. Item 8 : Portfolio Managers of Closed-End Management Investment Companies. Not Applicable. Item 9 : Purchase of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable. Item 10 : Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11 : Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrant’s Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Certifications. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD MASSACHUSETTS TAX-EXEMPT FUNDS BY: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: July 18, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MASSACHUSETTS TAX-EXEMPT FUNDS BY: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: July 18, 2017 VANGUARD MASSACHUSETTS TAX-EXEMPT FUNDS BY: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: July 18, 2017 * By: /s/ Anne E. Robinson Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016 see file Number 33-32548, Incorporated by Reference. 0448435, v0.62
